Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled. See Restriction Requirement, dated 11/18/2019, and Applicant Response, dated 01/08/2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach, suggest, or otherwise disclose a volatile material atomizing device comprising the combination of claimed features including “an edge of at least one of the plurality of air outlets extending along and entirely within an air plane so that a central axis of the at least one air outlet is perpendicular to the air plane…the fluid plane being vertically offset and above the air plane” as such limitation(s) pertains, or otherwise relates, to the remaining limitations.
With respect to independent claim 10, the prior art of record does not teach, suggest, or otherwise disclose a volatile material atomizing device comprising the combination of claimed features including “an edge of at least one of the plurality of air outlets being disposed entirely within a plane defined by the upper surface…a wick positioned within the fluid reservoir so that the plane is disposed between the fluid outlet and the wick” as such limitation(s) pertains, or otherwise relates, to the remaining limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761